As I understand the facts, as stated in the majority opinion, the validity of the contract under consideration is conceded. Otherwise the ancillary power alleged to exist in regard to the same in the Public Service Commission, cannot be invoked as a determinate factor in this case. The relegation of the rights of the parties hereto to the Public Service Commission is based upon the assumption that the determination of the matter at issue has been delegated by the State to the Commission in the exercise of its police power, inherent in the latter as an attribute of its sovereignty. If this be true, then the power possessed by the Commission is purely derivative and as such is subject to a strict construction, not only as to its terms, but the manner in which the power conferred is to be exercised. Reading the sections quoted in the opinion, nothing appears which gives color to the conclusion that the Commission is clothed with power to construe, limit or abrogate this contract. Neither by its express terms, nor from what we deem to be a reasonable construction of same, has it any relation to the *Page 607 
general operation of the road, the regulation of its condition or other exercise of its franchises. The ordinance under which the contract was framed generously granted certain valuable rights of way over its streets and highways to the company. The latter, moved by the advantages thus obtained, agreed to maintain in the city, shops and certain facilities for the repair of its cars and engines. How or in what respect the interests of the public in the management and operation of the railroad are thereby affected is not readily to be determined. To this, as we understand the purpose and province of the Public Service Commission, is its power confined. I have searched in vain for any grant of power under which the Commission may construe or regulate, much less abrogate, a contract of the character under consideration. Unless it is expressed in terms it cannot, under the rule of construction applicable, be said to exist. I feel impelled, therefore, to dissent from the conclusion reached by my learned brother.